      Case: 1:20-cv-00062-GHD-RP Doc #: 29 Filed: 09/29/20 1 of 2 PageID #: 105




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


TAMMY COLLIER                                                                          PLAINTIFF

vs.                                               CIVIL ACTION NO. 1 :20-CV-00062-GHD-RP

TRANSUNION, LLC and EQU!FAX INFOMATION
SERVICES, LLC,                                                                     DEFENDANTS


  AGREED JUDGMENT DISMISSING CLAIMS AGAINST DEFENDANT EQUIFAX
     INFORMATION SERVICES, LLC WITH PREJUDICE AND RETAINING
              JURISDICTION TO ENFORCE SETTLEMENT


       THIS DAY THIS CAUSE came to be heard on the Joint Motion of Plaintiff Tammy Collier

("Plaintiff') and Defendant Equifax Information Services, LLC ("Equifax") to dismiss the

Plaintiffs claims against Equifax with prejudice and to retain jurisdiction to enforce the terms of

the settlement agreement between Plaintiff and Equifax. See Docket Entry 28. The Court has been

advised by the parties that the claims between Plaintiff and Equifax have been fully compromised

and settled, that there remain no issues between Plaintiff and Equifax to be litigated by or between

the parties nor adjudicated and determined by the Court, and that Plaintiff and Equifax have

consented to the entry of this Judgment and have agreed that the Plaintiffs claims against Equifax

should be dismissed with prejudice with the parties to bear their respective costs. Being fully

advised in the premises, the Court finds that said motion is well taken and should be granted.

       IT IS, THEREFORE, HEREBY ORDERED AND ADJUDGED THAT the Plaintiffs

claims against Equifax be, and the same hereby are, dismissed with prejudice with the parties to

bear their respective costs.
      Case: 1:20-cv-00062-GHD-RP Doc #: 29 Filed: 09/29/20 2 of 2 PageID #: 106



                                                                                           I
       IT IS FURTHER ORDERED AND ADJUDGED that the Court shall retain jurisdiction

over the claims between Plaintiff and Equifax to enforce the terms of the settlement agreement

entered by Plaintiff and Equifax if necessary.              fo
       SO ORDERED AND ADJUDGED, THIS the                ~q :ay of September, 2020.


                                                 SENIOR U.S. DISTRICT JUDGE

Agreed and Approved:


Is/ Thomas J. Bellinder
Thomas J. Bellinder, Of Counsel (MSB # 103115)
LAW OFFICES OF ROBERTS. GITMEID & ASSOC., PLLC
11 Broadway, Suite 960
New York, NY 10004
Toll Free: (866) 249-113 7
Tel: (212) 226-5081
Fax: (212) 208-2591
ATTORNEY FOR PLAINTIFF TAMMY COLLIER



Is/ Price W. Donahoo
Price W. Donahoo, Esq. (MSB# 103223)
DONAHOO LAW FIRM, PLLC
Post Office Box 1549
Madison, Mississippi 39130
Phone: 601-213-0883
Fax: 601-368-8672
price@donahoolawfirm.com
ATTORNEY FOR DEFENDANT EQUIFAX INFORMATION SERVICES,
LLC
